¶24 (concurring) — The State sought a sentence enhancement because it alleged that Mr. Eckenrode was armed at the time he committed his crimes. Accordingly, the jury was instructed that the State was required to prove beyond a reasonable doubt that “ ‘the defendant was armed with a firearm at the time of the commission of the crime’ ” and that the defendant was “armed” if the defendant had “ ‘a weapon which [was] easily accessible and readily available for use, either for offensive or defensive purposes’ ” at the time of the commission of the crime. State v. Eckenrode, noted at 117 Wn. App. 1086, 2003 Wash. App. LEXIS 1721, *23 (emphasis omitted) (quoting Clerk’s Papers at 113, 115, 116).
Madsen, J.
¶25 Eckenrode has not challenged the constitutionality of these instructions, probably because the concept of “nexus” or “connection” between the defendant, the crime, and the weapon is adequately conveyed by the instructions, even though the instructions do not use the word “nexus.” In other words, the instructions here required that the jury find beyond a reasonable doubt that Eckenrode (the defendant) possessed a weapon that was easily accessible and readily available for use (the weapon) “at the time of the commission of the crime” (the crime).
¶26 Some members of the court continue to voice concern over the absence of the word “nexus” from the armed crime instruction. However, no one has explained how an instruction stating that the State must prove “beyond a reasonable *499doubt that there is a nexus between the defendant, the weapon, and the crime” will bring additional clarity. The clarity sought by some members of the court could be reached only by limiting the enhancement to those circumstances where the defendant actually uses the weapon. However, a majority of the court agrees that a defendant can be “armed” even if the weapon is not used, or even handled, during the commission of the crime. That being the case, while there will always be room for disagreement as to whether a defendant is “armed” in the particular case, this court has concluded that whether a defendant was armed must be resolved by evaluating whether sufficient evidence was presented on the question under instructions that we have repeatedly approved. Although I agree with the result reached by the majority, I am at a loss to understand the point of the continuing debate.